Citation Nr: 1230021	
Decision Date: 08/30/12    Archive Date: 09/05/12

DOCKET NO.  09-00 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for a blood disorder, including leukocytosis and polycythemia, to include as secondary to exposure to herbicides, asbestos, or radiation.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel





INTRODUCTION

The Veteran served on active duty from November 1961 to November 1965. 

This appeal comes before the Board of Veterans' Appeals (Board) from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  In March 2011, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge. 

In a June 2011 decision, the Board reopened a previously denied claim of service connection for leukocytosis and polycythemia and remanded the reopened claim back to the RO for additional development of the record.  



FINDINGS OF FACT

1.  The Veteran's active duty did not include any foreign service, but his lay statements regarding in-service exposure to chemicals are credible.  

2.  The competent medical and lay evidence is credible, and it establishes that the Veteran's blood disorder, including leukocytosis and polycythemia is more likely than not due to years of cigarette smoking and less likely than not due to chemical exposure during service.  


CONCLUSION OF LAW

A blood disorder, including leukocytosis and polycythemia was not incurred in or aggravated by service, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).  The notice requirements apply to all five elements of a service connection claim:  veteran status; existence of a disability; a connection between the veteran's service and the disability; degree of disability; and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App.112 (2004).  The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

This claim is a reopened claim that was previously denied.  After the Veteran's March 2007 claim to reopen the previously denied claim was received at the RO, the RO issued a notice letter to the Veteran in May 2007.  That notification complied identified the five elements of a service connection claim; and identified the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence.  The letter also notified the Veteran of the reasons for the previous denial of service connection and what evidence qualified as new and material evidence.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Kent v. Nicholson, 20 Vet. App. 1 (2006).

The claim was subsequently reopened by the Board in its June 2011 decision and the matter was remanded for additional development of the record.  

Throughout the appeal, the Veteran has submitted statements to support his claim.  VA has obtained service treatment records to the extent available, assisted the Veteran in obtaining evidence, afforded the Veteran physical examinations, obtained medical opinions as to the etiology of his blood disorders, and afforded the Veteran the opportunity to give testimony before the Board.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  

The Board remanded the matter in June 2011 for additional development of the record.  The remand explained that an examination was necessary to obtain an opinion as to the etiology of his current blood disorders considering the Veteran's credible testimony regarding the in-service chemical exposure.  A VA examination was conducted in November 2011.  In addition, records from the Social Security Administration (SSA) in conjunction with the Veteran's claim for SSA disability benefits were requested and obtained.  

The November 2011 VA examination is adequate as it is based on a review of the history and a physician examination.  Additionally, the examiner's opinion addresses the Veteran's contentions and is based on sound medical principles and accompanied by complete rationale.  Based on the foregoing, the RO has substantially complied with the June 2011 remand instructions and no further action is necessary in this regard.  

VA has complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.  

Service Connection

The Veteran seeks service connection for a blood disorder diagnosed as leukocytosis and polycythemia.  .

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).

Where there is a chronic disease shown as such in service or within the presumptive period under 38 C.F.R. § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however, remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b) (2011).  That does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word chronic.  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2011).

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era, shall be presumed to have been exposed during such service to an herbicide agent, such as Agent Orange, unless there is affirmative evidence to establish that he was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii) (2011).  If a veteran was exposed to Agent Orange during active military, naval, or air service, certain specified diseases shall be service connected, if the requirements of 38 C.F.R. § 3.307(a) are met, even if there is no record of such disease during service.  38 C.F.R. § 3.309(e) (2011).  The list of diseases includes: chloracne or other acneform disease consistent with chloracne, type 2 diabetes, Hodgkin's disease, Ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina); all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia), multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers, and soft-tissue sarcoma.  Soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma)  Note 1 in this section indicates that the term "soft-tissue sarcoma" includes the following:  Adult fibrosarcoma; dermatofibrosarcoma protuberans; malignant fibrous histiocytoma; liposarcoma; leiomyosarcoma; epithelioid leiomyosarcoma (malignant leiomyoblastoma); rhabdomyosarcoma; ectomesenchymoma; angiosarcoma (hemangiosarcoma and lymphangiosarcoma); proliferating (systemic) angioendotheliomatosis; malignant glomus tumor; malignant hemangiopericytoma; synovial sarcoma (malignant synovioma); malignant giant cell tumor of tendon sheath; malignant schwannoma, including malignant schwannoma with rhabdomyoblastic differentiation (malignant Triton tumor), glandular and epithelioid malignant schwannomas; malignant mesenchymoma; malignant granular cell tumor; alveolar soft part sarcoma; epithelioid sarcoma; clear cell sarcoma of tendons and aponeuroses; extraskeletal Ewing's sarcoma; congenital and infantile fibrosarcoma; and malignant ganglioneuroma.  38 C.F.R. § 3.309(e) (2011). 

The credibility and weight of all the evidence, including the medical evidence, should be assessed to determine its probative value, and the evidence found to be persuasive or unpersuasive should be accounted for, and reasons should be provided for rejecting any evidence favorable to the claimant.  Masors v. Derwinski, 2 Vet. App. 181 (1992).  Equal weight is not accorded to each piece of evidence contained in the record.  Every item of evidence does not have the same probative value.  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Competent lay evidence may establish the presence of observable symptomatology and, in certain circumstances, it may provide a basis for establishing service connection.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Although claimants may be competent to provide the diagnoses of simple conditions, such as a broken leg, they are not competent to provide evidence on more complex medical questions beyond simple observations.  Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (Fed. Cir. 2007); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  

In some cases, lay testimony falls short in proving an issue that requires expert medical knowledge.  Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010).  For example, a veteran's lay belief that his schizophrenia aggravated his diabetes and hypertension is not of sufficient weight to trigger VA's duty to seek a medical opinion on that issue.  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  

Even if lay testimony is competent, should VA find it to be mistaken or lacking credibility, the Board may reject it as unpersuasive.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Board may find a lack of credibility in, for example, conflicting medical statements or witness biases.  The credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor.  Macarubbo v. Gober, 10 Vet. App. 388 (1997).  

The lack of contemporaneous medical evidence is also relevant.  However, the mere lack of such evidence may not constitute the sole basis for discrediting the lay evidence.  

The Veteran can attest to factual matters of which he had first-hand knowledge, such as experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  The Veteran is also competent to report what comes to him through his senses.  Statements about symptomatology which is observable and identifiable by lay people represent competent evidence, such as varicose veins which may be diagnosed by their unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Layno v. Brown, 6 Vet. App. 465 (1994).  Moreover, lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  a layperson is competent to identify the medical condition; the layperson is reporting a contemporaneous medical diagnosis; or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  38 U.S.C.A. §  1154(a) (West 2002); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  However, although the Veteran is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the Veteran is not competent to provide evidence as to more complex medical questions.  

The Veteran asserts that he has a current blood disorder, claimed as chronic lymphocytic leukemia (CLL) as a result of exposure to a variety of chemicals and cancer-causing agents during service.  In statements from the Veteran dated in October 2003, February 2004, December 2004, January 2005, and March 2005, he reported having a "light" white blood count consistent with chronic lymphocytic leukemia, which he attributed to regular exposure to chemicals and cancer-causing agents while serving as an aircraft mechanic.  His reported exposures included cosmoline, barasol, carbon tetrachloride, dichlorodiphenyltrichloroethane (DDT), and petroleum.  More specifically, the Veteran reported that he was exposed to DDT by being involved in spray missions over Langley Air Force Base.  The Veteran reported that he was occasionally called upon to fly and switch liquids from one tank to another while spraying was being conducted.  The Veteran also noted that he was around planes doing maintenance work and pre-flight and post-flight inspections.  Additionally, the Veteran reported that he was exposed to carbon tetrachloride daily which was used for degreasing purposes, and parts were washed in a solution of barasol.  He also reported that while in the service he wore a radiation disc around his neck and that during the Cuban Missile Crisis, he worked on aircraft that were isolated, guarded by air police, and had radiation signs posted.  However, he indicated that the details were not clear after 40 years.  In support of his claim, the Veteran submitted a July 2003 edition of the VA's Agent Orange Review discussing a link between herbicide exposure and various types of leukemia, including chronic lymphocytic leukemia.  More recently, the Veteran has also claimed exposure to benzene during service and a link between benzene exposure and leukemia.  

The service treatment records, including the Veteran's October 1965 separation examination, are negative for complaints or clinical findings related to leukemia, polycythemia, or any other type of blood disorder.  Service personnel records show that the Veteran served as a reciprocating engine mechanic and was stationed in the United States throughout his active service.  They do not document any chemical or radiation exposure. 

VA outpatient records dated January 2002 to February 2005 show findings of leukocytosis of undetermined etiology and secondary polycythemia.  The VA records show that the Veteran denied complaints or symptomatology.  He was followed by VA oncology and it was presumed that the leukocytosis and secondary polycythemia were secondary to smoking.  A bone marrow examination was recommended but the Veteran did not want to undergo further examination.  An October 2003 VA outpatient treatment record notes that the Veteran had a history of heavy smoking and continued to smoke two packs of cigarettes daily.  It was also noted that the Veteran had polycythemia dating back almost twenty years with subsequent stable benign leukocytosis and erythrocytosis.  

In support of his claim, the Veteran submitted correspondence dated November 2007 to the Veteran from a law firm relating to a claim for compensation based on injury caused by benzene exposure.  The correspondence notes that various cancers and blood disorders have been linked to benzene exposure and that certain occupations, including aircraft engine and fuel workers, put workers at a higher risk of exposure to benzene. 

Also in support of his claim, the Veteran reported that one of his close friends, who had died of leukemia, had a similar job in the air force at approximately the same time frame as the Veteran.  The Veteran also noted that the two also grew up together and graduated from the same high school at the same time.  The Veteran submitted the friend's death notice to support this assertion.  In essence, the Veteran is attempting to show a pattern of soldiers who are exposed to toxic chemicals in service during the same era, and blood disorders.

At his personal hearing in March 2011, the Veteran testified in great detail as to the extent of his exposure to aviation gas on a daily basis, and his exposure to benzene.  He explained that when a significant number of soldiers were deployed to Vietnam, those who remained on base state side were used in other capacities other than what they were trained for.  For example, the Veteran noted that he was ordered to man spray tanks on C-123s for defoliage and mosquito control at the end of each runway.  The Veteran indicated that he changed the valves from tank to tank during that time.  The Veteran also noted that he had to change oil due to engine failure in a helicopter.  In addition, the Veteran explained that he was in charge of finding oil leaks on reciprocating engines, which had major oil leaks most of the time.  The way to find those leaks was to take fuel out of the engine wings in five gallon buckets and wash the engine.  The Veteran testified that he believed the RO has underestimated the amount of toxic chemical exposure he underwent during active service.  The Veteran also felt that it was no coincidence that he knew two other men, one who was in the same line of work as a soldier in the Air Force, and the other who was in the refueling business, who both died of leukemia.  The Veteran also noted that he had another friend who worked around gasoline who was diagnosed with stage 4 melanoma, and the Veteran found it significant that he too had skin cancers and other skin conditions.  Finally, the Veteran testified that his two daughters both had medical issues, involving the skin and asthma.  

With regard to current disability, the Veteran testified that he first developed the polycythemia when he was approximately age 40.  The Veteran testified that none of his doctors had specifically stated that his disability was related to exposure to toxic chemicals during service.  However he also testified that he has never specifically asked them about that and contends that his doctors are not necessarily qualified to make that determination.  

Records obtained from the SSA in conjunction with a claim for SSA disability benefits show that the Veteran had a "disability of the white blood cells."  Those records do not contain any competent medical evidence as to a likely etiology of that disability.  A March 2004 medical examination for SSA disability determination noted that the Veteran reported that he had leukemia, but the examiner indicated that his diagnosis was leukocytosis, with only a suspicion of leukemia at that time.  

At a VA examination in November 2011, the examiner noted a complete review of the claims file.  The examiner noted the Veteran's initial diagnoses of leukocytosis and erythrocytosis in 2003, currently in remission, requiring no medication at that time.  The examination report indicates that the Veteran was a one-pack per day smoker for 50 years.  The Veteran's blood work of November 2011 revealed a high white cell count and a high MCV.  

The examiner opined that the Veteran's disabilities of leukocytosis and erythrocytosis were less likely than not (less than a 50 percent probability) incurred in or caused by the claimed in-service toxic chemical exposure.  The examiner specifically indicated a review of the claims file and noted that he discussed this case with the oncologist who diagnosed the Veteran with leukocytosis and erythrocytosis.  Both the examiner and the oncologist agreed that exposure to benzene led to acute myeloid leukemia and there was no clinical evidence that the Veteran had a diagnosis of acute myeloid leukemia.  The examiner also noted that according to the oncologist, polycythemia vera is usually manifested by three high blood counts, including PLT (platelets), WBC (white blood cells), and RBC (red blood cells).  The examiner noted that the Veteran had leukocytosis and erythrocytosis which was secondary to chronic hypoxemia or anoxemia due to a chronic history of smoking.  It was also noted on the examination report that the Veteran's previously diagnosed polycythemia vera had resolved.  In sum, the examiner indicated that there was not enough study done to support the cause and effect relationship between the Veteran's toxic chemical exposure during service and his current leukocytosis/erythrocytosis blood disorders, and therefore, the examiner believed the disorders were secondary to his chronic and prolonged period of smoking.  

In sum, the only evidence weighing in favor of the Veteran's claim is the Veteran's earnest and genuine belief that his exposure to toxic chemicals in service was excessive, and that this exposure to these cancer-causing chemicals in service is the cause of his current blood disorder, diagnosed as leukocytosis and erythrocytosis.  The Veteran's statements regarding the types of chemicals to which he was exposed, and the extent of his exposure are deemed credible, as there is no reason to doubt the Veteran's credibility in this regard.  However, the Veteran is simply not qualified to provide a competent nexus opinion linking his blood disorder to the in-service chemical exposure.  

The Veteran, as a lay person, may be competent to provide the diagnoses of simple conditions, such as a broken leg, they are not competent to provide evidence on more complex medical questions beyond simple observations.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  The Veteran can attest to factual matters of which he had first-hand knowledge, such as experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  The Veteran is also competent to report what comes to him through his sense; symptomatology which is observable and identifiable by lay people represented competent evidence, such as varicose veins which may be diagnosed by their unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Layno v. Brown, 6 Vet. App. 465 (1994).

The Veteran does not have a medical background, and therefore does not possess the requisite medical expertise to opine as to the etiology of his blood disorders.  This is a complex medical question that is beyond the scope of simple lay observation.  Therefore, while the Veteran's statements regarding his exposure to chemical in service are credible, and his exposure as he describes is conceded, his opinion as to the etiology of his current blood disorders contains no probative value because this evidence is not competent evidence..  

All of the competent medical evidence of record suggests that the Veteran's over 50 years of heavy smoking is more likely than not the cause of the current leukocytosis and erythrocytosis blood disorders.  The VA examiner in November 2011 noted that he consulted with the oncologist who diagnosed the Veteran with those disorders and they discussed the issue of etiology.  Both medical professionals agreed that it was more likely that the Veteran's cigarette smoking was the cause of the current blood disorders.  

The Veteran argued that it is not coincidence that his two friends who both worked in the same chemical environment also developed blood disorders.  He attempted to show a pattern of illness in those exposed to the same types of chemicals in the same type of surroundings.  While his assertions are no doubt genuine, and duly noted, the Veteran is not a qualified medical professional or a trained scientist, and therefore, his statements in this regard are not competent.  Moreover, the Veteran, while attempting to show this pattern of illness, did not indicate whether his two friends were smokers, so it is not clear whether any cigarette smoking also played a part in the blood disorders affecting his friends.  Finally, the Veteran has provided no competent medical evidence to support his assertions.  

Also, the record does not show, nor does the Veteran content, that he served in the Republic of Vietnam during the Vietnam era.  Therefore, he is not presumed to have been exposed to herbicides during service.  Moreover, the medical evidence of record does not support the Veteran's assertions that he has a diagnosis of CLL, or any other diagnosis of a chronic B-cell leukemia (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia) such that the presumption of service connection pursuant to 38 C.F.R. §§ 3.307, 3.309(e) would apply in this case.  Furthermore, no medical evidence of record relates any current blood disorder to exposure to herbicides.

In addition, the evidence of record does not demonstrate exposure to radiation during service, and no medical professional has related any current blood disorder to any exposure to radiation during service.

There is no doubt that the Veteran's contentions are his true and honest belief.  However, they are unsupported by competent medical evidence, and therefore not probative.  The competent and probative evidence in this case weighs against the claim.  The weight of the competent evidence suggests that the Veteran's smoking more likely than not caused his blood disorder, and that his in-service chemical exposure less likely than not caused his blood disorders. 

In addition, the law prohibits service connection for disabilities which are the result of tobacco use.  38 U.S.C.A. §§ 1103, 1110 (West 2002).

Accordingly, the evidence of record shows that the Veteran did not have a diagnosis of any blood disorder in service, no continuity of symptomatology from the time he left service until years later, and no competent evidence linking the Veteran's in-service toxic chemical exposure to his current blood disorders.  Furthermore, the preponderance of the evidence of record demonstrates that the Veteran's currently diagnosed leukocytosis and erythrocytosis blood disorders are related to smoking.  Therefore, service connection for leukocytosis and erythrocytosis is not warranted.  As the preponderance of the evidence is against the Veteran's claim, the claim must be denied.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a blood disorder, to include leukocytosis and polycythemia, is denied.  



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


